         Case 2:21-mj-03760-DUTY Document 1 Filed 08/13/21 Page 1 of 1 Page ID #:1
                                                                                                                   r.
                                                                                                                Ca ~—      r.a
                                                                                                               ~..~
                                                                                                               ~„ ~'       N
                                                                                                                           .r

                                                                                                   ,i,       s.._ ]S7 ~    ~
                                                                                                                           G      '"~,~

                                                                                                    `>               ,,"   CJ

                                                                                                    s        :
                                                                                                             ,i      "'    b
                                                                                                                           +~y~
                                                                                                                                  (
                                                                                                                                  '}

                                                                                                                ~3

                                                                                                         ~      r. ~.
                                                                                                                'r         .r
                                                                                                                _. v~
                                                                                                                ~~


                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
United States of America                                             CASE NUMBER


                                                    PLAINTIFFS) ~                3:21-MJ-731-BH
                                 V.

Raymond Gross
                                                                                       DECLARATION RE
                                                 DEFENDANT(s).                     OUT-OF-DISTRICT WARRANT



The above-named defendant was charged by:the Drug Enforcement Administration
in the Northern                               D1Str1Ct of Texas                                   on August 5,2021
at               ~ a.m./ ❑ p.m. The offense was allegedly committed on or about January 2020 through June 2020
in violation of Title 2~                            U.S.C., Sections) s46
to w1t: conspiracy to possess with intent to distribute a controlled substance


A warrant for defendant's arrest was issued by: U.S. Magistrate Judge Irma Carrillo Ramirez

Bond of$                                      was pset /~ recommended.

Type of Bond:

Relevant documents)on hand (attach):



I declare under penalty of perjury that the foregoing is true and correct.

Executed on         08/11/2021
                       Date


,A~G~,u ,~~G~                                                           Audrey Alaniz
Signatur       f Agent                                                  Print Name of Agent


DEA                                                                     Special Agent
Agency                                                                  Title




CR-52(03/20)                                 DECLARATION RE OUT-0F-DISTRICT WARRANT
